Citation Nr: 1454273	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  03-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than May 19, 1999, for the award of a 70 percent rating for the service-connected bipolar disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability status post right hydrocelectomy as due to medical treatment provided by the Department of Veterans Affairs Medical Center on August 25, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to September 1972, including service in the Republic of Vietnam from February 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts that increased the rating for bipolar disorder from 10 percent to 70 percent, effective July 20, 2001.

The Board remanded this issue to the RO for further development in July 2005.  In August 2008 the Board issued a decision that denied an effective date earlier than July 20, 2001, for the 70 percent disability rating, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2009 the Court issued an Order granting a Joint Motion of the Parties to vacate the Board's decision and return the case to the Board for further consideration.

In September 2010 the Board issued a decision that again denied an effective date earlier than July 20, 2001, for the 70 percent disability rating.  The Veteran again appealed to the Court.  The Court issued a Memorandum Decision in October 2011 vacating that decision and returning the case to the Board.

The Board issued a decision in September 2012 that increased the disability rating from 10 percent to 50 percent for the period prior to July 20, 2001, but continued the denial of a 70 percent rating prior to that date.  He again appealed to the Court.  In January 2013 the Court issued an Order granting a Joint Motion for Partial Remand (JMR) that left the increased 50 percent rating in place but vacated the Board's denial of a 70 percent rating.  

In September 2013 the Board issued a decision that granted an effective date of May 19, 1999, for a rating of 70 percent.  The Veteran once again appealed to the Court.  In August 2014 the Court again issued an Order granting a JMR that left the earlier effective date of May 19, 1999, in place but vacated the Board's denial of a 70 percent rating prior to that date.  The case is again before the Board.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability status post right hydrocelectomy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, from May 29, 1992, to May 19, 1999, his bipolar disorder symptomatology more nearly approximated severe social and industrial impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent for bipolar disorder have been more nearly approximated for the period from May 29, 1992, to May 19, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9432 (2014); 38 C.F.R. § 4.130, Diagnostic Code 9432 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Throughout the course of this appeal, the Veteran has asserted that the 70 percent rating for his bipolar disorder should relate back to the date of service connection, i.e., May 29, 1992.  In this decision, the Board finds that, with resolution of all reasonable doubt in his favor, a 70 percent rating is warranted since that time.  As such, this appears to be a complete grant of the benefit sought on appeal.

The Board observes that this appeal has been characterized as entitlement to an earlier effective date for a 70 percent rating each of the four times it has been before the Court.  Indeed, in September 2014 written argument the Veteran's representative identified the issue on appeal as, "Did the Board of Veterans' Appeals ("Board" or "BVA") err when it denied an effective date prior to May 19, 1999, for the award of a 70 percent rating for service-connected bipolar disorder?"  In that written argument, however, the Veteran appears to assert entitlement to a 70 percent or 100 percent rating.  The Board finds that because the Veteran was represented by an attorney and parties' agreed in the August 2014 joint motion that the Board failed to provide an adequate statement of reasons or bases as to why a 70 percent rating was not warranted prior to May 19, 1999, that is the issue on appeal before the Board.  See Carter v. Shinseki, 26 Vet. App. 534, 542-543 (2014).

Applicable Legal Principles

In general, unless specifically provided otherwise, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final adjudication, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

With regard to claims for increase, VA laws and regulations provide that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor, "unless specifically provided otherwise."  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) provides otherwise by stating that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is "date of receipt of claim or date entitlement arose, whichever is later."  Paragraph (o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The rating criteria for bipolar disorder changed effective from November 7, 1996.  The old rating criteria apply before that date; both the old and new rating criteria must be considered from that date.    

Bipolar disorder (manic, depressed or mixed) was previously assigned Diagnostic Code (DC) 9206 and was rated under the General Rating Formula for Psychotic Disorders, 38 C.F.R. § 4.132, DCs 9201-9210 (1996).  The rating criteria in relevant part were as follows.  A rating of 100 percent was assigned for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability.  A rating of 70 percent was assigned for lesser symptomatology, such as to produce severe impairment of social and industrial adaptability.  A rating of 50 percent was assigned for considerable impairment of social and industrial capability.

The rating criteria prior to November 1996 also contained General Rating Formulae for Organic Mental Disorders (DCs 9300-9325) and for Psychoneurotic Disorders (DCs 9400-9411) but these were not applicable to psychotic disorders, as bipolar disorder was then classified.  

From November 1996, bipolar disorder has been classified as a mood disorder and rated under the criteria of 38 C.F.R. § 4.130 (schedule of ratings - mental disorders), DC 9432 (bipolar disorder).  In relevant part, the rating criteria are as follows.  

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

In any claim for higher ratings, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability herein decided.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Turning to the evidence, a private psychological assessment from May 1992 reflects the Veteran reported having become increasingly distant, isolative, and suspicious of others since returning from Vietnam.  He reported keeping weapons and staying in the house a great deal.  He had been married and divorced twice and had been in relationships with several other women.  He received a bachelor's degree in the 1970s and was currently a divinity student at Harvard Divinity School.  He was working as a childcare worker with HIV-infected children in the Children's AIDS Program at Boston City Hospital.  Since discharge, he had held approximately 16 jobs, and he appeared to be underemployed relative to his skills and training.  

The Veteran reported experiencing recurrent and distressing recollections four or five times per week.  He dissociated to memories of Vietnam two or three times per week.  He had markedly diminished interest in significant activities, including sports, hobbies, and social gatherings.  He reported experiencing emotional numbness one third of the time.  He felt marked irritability and intense anger.  He experienced hypervigilance.  He reported subthreshold difficulties in concentration.  

The examiner noted that it seemed clear the Veteran suffered a great deal due to his anxiety, depression, and suspiciousness.  He tended to minimize his pain when reporting to others and felt misunderstood because other people did not fully recognize his suffering.  His reserve, suspiciousness, and tendency to isolate all helped confirm his disconnectedness from others.  He was assigned a current GAF score of 51, and a highest GAF score from the past year of 55.  

VA medical records from late May 1992 and early June 1992 reflect that the Veteran was voluntarily admitted to the Boston VA Medical Center at that time for a psychiatric hospitalization that lasted approximately one week.  The discharge summary from this hospitalization reflects that the Veteran reported fleeting olfactory hallucinatory experiences on three occasions, the odor of diesel fuel, strange tingling sensations in the arms and legs, inability to concentrate, feeling anxious and out of control, having decreased sleep and decreased appetite, and a need for isolation.  Precipitants to these symptoms included a PTSD evaluation, the lack of expected scholarship money, and the stress of graduate school work.  

On admission, he was neatly dressed, pleasant, intelligent, and articulate with some tangentiality.  He was oriented in all spheres, was no longer experiencing any tingling in his arms and legs, and denied having olfactory hallucinations at this time.  He denied auditory or visual hallucinations.  He had a history of alcohol use and had had many associated arrests, but he denied using alcohol except minimally over the past six years.  His last marijuana use was one month earlier.  His mood was anxious and hedonic.  He denied any suicidality.  

He lived alone but had frequent interaction with his girlfriend, who is the mother of his son and lived separately from him.  He was a graduate student.  He had held multiple jobs from which he had been terminated due to his speaking or acting against perceived injustices on the part of his employers.  He associated the origin of these impulses with what he believed was an unjust imprisonment during service.

During his hospital stay, he became distressed with what he defined as the words "behavioral management."  He asked to be discharged the day after admission and reluctantly signed an AMA form and agreed to remain for 72 hours.  He later reported more discomfort with the ward routine and said he was feeling more able to resume his work at home.  He said his concentration had improved and the hallucinatory symptoms had abated.   A few days later, he rescinded his AMA but still requested discharge.  He was released overnight to deal with an emergency at his home.  He returned the next day and was discharged.  At discharge, he was no longer endorsing olfactory and tactile symptoms and no longer felt confused.  He was eating well and, with the help of Klonopin, was sleeping well.  He felt confident about returning to his home, job, and school work.  

A June 1992 private psychopharmacology consultation diagnosed the Veteran with bipolar disorder.  He reported moments of feeling like he was racing and out of control, between which he crashed and stayed at home, feeling hopeless and helpless.  He reported episodes of dissociation and feeling threatened or vulnerable.  On examination, his speech was not pressured (in contrast to how it had been the previous week).  His mood was depressed and pessimistic.  His affect was varied and reasonably appropriate to content.  He did not display a sad affect consistent with reported mood, as he seemed quite cheerful and could smile easily and laugh appropriately.  On the first interview, his thought was quite circumstantial, but it was better organized during this interview.  There were no delusions or hallucinations.  He admitted to a passive wish to die much of the time but denied suicidal or homicidal ideation.  

A review of VA medical records from 1993 through 1995 reveals a level of disability that was consistent with that which was indicated by the 1992 records.  Among the most notable findings from these records were that the Veteran had gone on several drinking binges and had been estranged from his wife and children.  He and his partner attended couples therapy in the early 1990s.  

At a May 1999 VA examination, it was noted that the Veteran at this time was determined and expending every effort 1) to stay out of psychiatric hospitals, and 2) to not submit to a course of treatment that would involve psychotropic medication.  He felt that psychotropic medication represented a peril to his adjustment and well being and that he could not function when he took such medication.  The Veteran denied being treated at that time for any psychiatric condition.  At that time he lived with his spouse and two children and was working full time in a position which he described as a computer support specialist.  The Veteran indicated that he was not happy, and he noted that at least four time per week he began wondering what the hidden agenda was at this place of work, and he wondered if he was about to be victimized once again.

The examination report describes the Veteran as dressed in a shirt, tie, and slacks.  His personal hygiene seemed to be good, but there was an air of dishevelment as well.  His beard appeared untrimmed as opposed to a trimmed beard of aesthetic choice, and his clothing was almost wildly mismatched.  His speech was well articulated and of good volume, and he was personable and appropriate in his interactions with the examiner.  While the Veteran was able to understand and respond to the examiner's questions and was oriented to all spheres, his actual answers, while lengthy and rambling, made either little sense or were so impossibly vague as to be able to draw any firm conclusions about what the Veteran was actually saying.  He tended to repeat certain phrases over and over again such as "going to pieces," or "bowing out" which was noted as one of his favorites, or "things out of hand."  The examiner noted that the more specific the question became, the more vague and tangential the responses were.  The examiner noted that whether or not the Veteran was capable of clear objective thinking and concentration at some point in time was unclear.  The Veteran was obsessed with two ideas, one being that he must find some kind of safe haven for the periods of time when he felt overwhelmed by the stress of these injustices that were committed in the world and on him personally.  The other was that there were these injustices and they, at times, were clearly targeting him for abuse.  The Veteran was assessed a GAF score of 70.

Based on the above, the Board finds that the Veteran's overall symptomatology from May 29, 1992, to May 19, 1999, is consistent with a 70 percent disability rating, under the former rating criteria as the Veteran's bipolar disorder was productive of severe impairment of social and industrial adaptability.  

Because the Board determination that a 70 percent rating is warranted since the date of service connection, which represents a complete grant of the benefit sought on appeal, no discussion of the revised criteria to evaluate his psychiatric disability that became effective November 7, 1996 is necessary.


ORDER

Effective May 29, 1992, an initial 70 percent rating for bipolar disorder is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

The Board's action in September 2013 noted that the RO had issued a rating decision in January 2012 that denied compensation under 38 U.S.C.A. § 1151 for status post hydrocelectomy, and that the Veteran submitted a timely Notice of Disagreement (NOD) in March 2012.  There was no indication in the claims file or in Virtual VA that the RO had issued a Statement of the Case (SOC) in regard to this issue, so the Board remanded the case back to the Agency of Original Jurisdiction (AOJ) for that purpose.  See Manlincon v. West, 12 Vet. App. 238 (1999); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Review of the Veteran's electronic file in Virtual VA and VBMS does not indicate that the AOJ has yet issued the SOC required by the Board's remand action.   See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order; where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance, and in such situations the Board must remand back to the AOJ for further development.)

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran and his representative an SOC on the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for status post hydrocelectomy, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


